IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHRISTOPHER GREGG,                         §
                                               §
          Defendant Below,                     §   No. 222, 2021
          Appellant,                           §
                                               §   Court Below—Superior Court
          v.                                   §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 1711001192 (N)
                                               §
          Appellee.                            §


                                Submitted: January 21, 2022
                                Decided: March 24, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons assigned in the Superior Court’s order denying the appellant’s first motion

for postconviction relief.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                         Chief Justice

1
    State v. Gregg, 2021 WL 2580713 (Del. Super. Ct. June 23, 2021).